DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 August 2022 has been entered.
 
Claim Rejections - 35 USC §§ 102, 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 6, 9-18, 21, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cain et al. (US Patent Number 5133017).
Regarding claim 1, Cain discloses a headrest for a vehicle seat, comprising at least one speaker (1001 for instance) partially delimiting a cavity (at least portions of 1011 for instance) and at least one waveguide (1004 for instance) having a first end opening into the cavity, wherein the at least one speaker is oriented towards an exterior of the cavity (at least in that the speaker is pointed toward the waveguide and cavity exit for instance).  
Regarding claims 2, 3, and 6, Cain further discloses a first speaker of the at least one speaker partially delimiting a first cavity, a first waveguide of the at least one waveguide having a first end opening into the first cavity, a second speaker of the at least one speaker partially delimiting a second cavity, and a second waveguide of the at least one waveguide having a first end opening into the second cavity, wherein the first and second speakers are arranged to lie at least partially exterior to their respective cavities (portions of the speakers in 1002 rather than 1011 for instance), wherein the first waveguide has a second end opening in the vicinity of the second speaker and the second waveguide has a second end opening in the vicinity of the first speaker and/or wherein the first waveguide has a second end opening in the vicinity of the first speaker and the second waveguide has a second end opening in the vicinity of the second speaker.  Based on the description and Figures 16-18, etc., the device would appear to have the matching second speaker and waveguides arranged as claimed (i.e. waveguides with ends in the “vicinity” of portions claimed).  However, even if this were not the case, as duplication and rearrangement of components require only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a second speaker and waveguides arranged as claimed based on normal variation to improve performance and enjoyment for various users.
Regarding claims 5, 9, and 10, Cain discloses and/or renders obvious a headrest as explained above but does not disclose a helical section.  Wide variation in waveguide shape is well-known (see for example US 5821471 to McCuller or US 5687246 to Lancon) and as changes in size and shape require only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the arrangement as claimed based on normal variation to improve performance and operation for various users.
Regarding claims 11, 12, and 15-18, Cain further discloses and/or renders obvious at least one housing and/or a first and second housing forming the cavities, wherein the at least one housing or housings further forms the waveguides, and further comprising a seating portion, a backrest, and the headrest of claims 1 and/or 2 mounted on the backrest (see Figure 18 for instance showing a housing and seat arrangement as claimed; note that the housing could be viewed as either a single combined housing or individual housings associated with the first and second arrangements, respectively).
  Regarding claims 13 and 14, Cain discloses and/or renders obvious a headrest as explained above including a single housing and would further provide the general "U" shape, a speaker being at the free end of each side arm of the "U" and the opening of the first and second waveguides is at the core of the single housing forming the base of the "U" at least based on the dual speaker arrangement as explained in the rejection of claims 2 and 3 above.  However, even if this were not the case, as changes in size and shape require only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the arrangement as claimed based on normal variation to improve performance and operation for various users.
Regarding claim 21, Cain discloses and/or renders obvious a headrest as explained above including the speakers spaced apart from the first end of the waveguides to locate at least a portion of the cavities therebetween, but may not clearly orient the speakers “away” from the first ends (depending on how the direction of the speaker, as well as “away,” were defined).  However, even in this case, as changes in size, shape, and arrangement require only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the arrangement as claimed based on normal variation to improve performance and operation for various users.
Regarding claim 22, Cain discloses and/or renders obvious a headrest as explained above and further discloses the headrest further includes at least one housing that is formed to include at least one of the first and second cavities and at least one of the first and second waveguides, and wherein the first and second speakers are arranged to lie at least partially outside of the first and second cavities, respectively, such that the first and second speakers are arranged to lie at least partially exterior to the at least one housing (the housing could be defined in this manner; i.e. much as above, the speakers are largely within volume 1002 rather than the cavities at 1011).

Response to Arguments
Applicant's arguments filed 8 August 2022 have been fully considered but they are not persuasive.   Specifically, Applicant argues that Cain’s speaker is located entirely within the cavity and not oriented toward an exterior of the cavity.  However, Cain’s speaker is viewed as being located and oriented as claimed as set forth above.  That is, at least portions of the speaker are outside of the cavity and it is oriented at least toward an exit/exterior of the cavity (i.e. even taking “oriented toward” to mean a front face pointing in a particular direction or intended to radiate sound in a particular direction, the speaker is generally oriented toward the waveguide that provides exterior access from the cavity).  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155. The examiner can normally be reached Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP F GABLER/Primary Examiner, Art Unit 3636